DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-21 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority to U.S. Application 16/719,276 (now US Patent 11,036,673) and British Application 1821104.5, filed December 21, 2018. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated June 11, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
Figure 5 includes several instances of the text “BNET…” that are improperly oriented. The figure therefore fails to comply with 37 CFR 1.84(i), which states, “Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side….”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-21 are objected to because of the following informalities.
In claim 16, there is disagreement between the verbs in the main clauses. Specifically, the limitations recite “transporting,” “receive,” “receive,” and “cause.” The Applicant is requested to amend this language for consistency and grammatical correctness. For example, the limitations could be amended to recite “transporting,” “receiving,” “receiving,” and “causing.”  
Claims 17-21 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites, at line 8, “a first repair code identifying a defective one of the processing circuits.” This limitation is not supported by the specification. As an initial note, the terminology in the claims does not match that used in the specification, which renders claim interpretation challenging. The Examiner’s interpretation is that the claimed “defective one of the processing circuits” refers to a defective tile. However, the specification describes repair codes as identifying supertiles, rather than an individual tile. Therefore, the repair code may identify a group of processing circuits, at least one of which is defective, but does not identify one processing circuit that is defective. The description of Figures 10A and 10B on pages 17-18 indicates that identifying a particular tile would be unnecessary since repairs are made at the supertile level and that identifying the supertile rather than the individual tile has the advantage of enabling the use of fewer bits for the repair code, e.g., 5, than would be necessary to identify an individual tile. The Examiner notes that claim 12 explicitly recites the repair code is associated with a group of processing circuits, rather than an individual processing circuit. Therefore, the claim language that states the repair code identifies a processing circuit is unsupported. While it could be argued that a repair code identifies all of the tiles in a supertile, the repair code does not identify one of them. That is, it would be impossible to determine which of the tiles in a supertile is defective based on the repair code. Therefore, the repair code is not described as identifying one of the processing circuits.  The Examiner also notes there is an additional inconsistency in the claim, with claims 13 and 14 using the term “group of processing circuits” to refer to a column of processing units, while the rest of the claims use the term “group of processing circuits” to refer to a supertile. The Applicant can address this rejection by amending the claim to clarify that the repair code identifies a group of processing circuits that comprises a defective one of the processing circuit. Claim 16 includes similar language and are similarly rejected.
Claim 2 recites, at lines 10-11, “a comparison of the first repair code and the identifier of the second of the processing circuits.” This limitation is not supported by the specification. Similar to above, the specification describes comparing the repair code with a supertile identifier rather than a tile identifier. The specification describes, e.g., on page 18, comparing the repair code with a 5 bit supertile identifier. The specification does not describe comparing the repair code with a complete tile identifier. Accordingly, this language is unsupported. The Applicant can address this rejection by amending the claim to clarify that the identifier is of  group of processing circuits that comprises a defective one of the processing circuit. Claims 5-7, 16, and 19-21 include similar language and are similarly rejected.
Claims 3-15 and 17-21 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 2 omits matter disclosed to be essential to the invention. Specifically, claim 1 omits any language related to the delay compensation provided by the shim circuit, which is needed for the invention to operate. See, e.g., page 21, which recites, “According to the time deterministic exchange mechanism, what is needed is to adjust the timing of the message exchange so that messages that would have been timed to have been received by supertile number ST2 are instead timed in accordance with the physical location and latencies of supertile physically numbered ST3. To achieve this, the shim circuit 65 introduces a pipeline stage into the latency on every line for non-repaired tiles. However, for repaired tiles, this pipeline stage can be by-passed such that the latency which would have been perceived at a physical location of the repaired supertile, is now instead perceived at the physical location of the repairing supertile, which is located one pipeline stage above.” (emphasis supplied) The specification makes it evident that if an intended recipient is not “listening” at the correct time, a transmitted packet will not be received by the intended recipient and the system will not function properly. However, claim 1 recites effecting a repair, i.e., redirecting connections to bypass a defective processing circuit in favor of a repairing processing circuit and receiving a data packet the repairing processing circuit, but omits the essential step of adjusting the delay. Without the delay compensation described above and shown in Figure 9, the repairing processing circuit will not receive the packet because the repairing circuit will be expecting the packet at the wrong time. The Applicant can address this rejection by amending the claim to include features related to delay compensation. Claim 16 includes similar issues and is similarly rejected.
Claims 3-15 and 17-21 are rejected as depending from rejected base claims and failing to cure the deficiencies of those base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 10, 11, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2021/0256362 by Lie et al. (hereinafter referred to as “Lie”) in view of US Publication No. 2007/0162786 by Shuma (hereinafter referred to as “Shuma”). 
Regarding claim 2, Lie discloses:
a processing unit comprising: a plurality of processing circuits; an exchange fabric comprising a plurality of sets of wires, wherein each of the sets of wires is associated with one of the processing circuits and is operable to transport data output by its associated one of the processing circuits (Lie discloses, at Figures 4-5 and associated description, e.g., ¶ [0689], an accelerator comprising an array of processing elements (PEs) and associated connections that are, by definition, operable to transmit data output by the processing elements.), 
wherein a first of the processing circuits is associated with a multiplexer having repair logic configured to: receive a first repair code identifying a defective one of the processing circuits (Lie discloses, at Figures 34-35 and associated description, e.g., ¶¶ [1114] and [1127], a PE is associated with a mux to utilize a redundant PE rather than a defective PE, which discloses repair logic. Lie discloses, at ¶ [1129], identifying a defective PE, which discloses receiving a repair code.); 
receive an identifier of a second of the processing circuits (Lie discloses, at ¶ [0718], receiving configuration information identifying routes, i.e., adjacent PEs.); and 
in response to...[configuration information] cause the multiplexer to connect the first of the processing circuits to one of the sets of wires that is associated with a third of the processing circuits, such that a data packet output by the third of the processing circuits is received at the first of the processing circuits (Lie discloses, at ¶ [1130], in response to a second PE being defective, connecting a first PE instead to a redundant third PE.).
Lie does not explicitly disclose that the aforementioned mux is controlled based on a comparison of the first repair code and the identifier of the second of the processing circuits. 
However, in the same field of endeavor (e.g., failure repair) Shuma discloses:
comparing an error flag and an address (Shuma discloses, at ¶¶ [0013]-[0014], identifying an error involves receiving an error flag and comparing the error flag with an address.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s error identification to be based on comparison of a flag and address, as disclosed by Shuma, in order to enable operation to continue normally in the presence of failures. See Shuma, ¶ [0008].

Regarding claim 5, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein the second of the processing circuits is the defective one of the processing circuits, wherein the repair logic is configured to...cause the multiplexer to connect the first of the processing circuits to one of the sets of wires that is associated with the third of the processing circuits (Lie discloses, at ¶ [1130], in response to a second PE being defective, connecting a first PE instead to a redundant third PE.).
Lie does not explicitly disclose in response to determining that the identifier of the second of the processing circuits matches the repair code. 
However, in the same field of endeavor (e.g., failure repair) Shuma discloses:
comparing an error flag and an address (Shuma discloses, at ¶¶ [0013]-[0014], identifying an error involves receiving an error flag and comparing the error flag with an address.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s error identification to be based on comparison of a flag and address, as disclosed by Shuma, in order to enable operation to continue normally in the presence of failures. See Shuma, ¶ [0008].

Regarding claim 6, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein the repair logic is configured to...perform the step of causing the multiplexer to connect the first of the processing circuits to one of the sets of wires that is associated with the third of the processing circuits (Lie discloses, at ¶ [1130], in response to a second PE being defective, connecting a first PE instead to a redundant third PE.).
Lie does not explicitly disclose , in response to determining that the identifier of the second of the processing circuits is greater than or equal to the first repair code. 
However, in the same field of endeavor (e.g., failure repair) Shuma discloses:
comparing an error flag and an address (Shuma discloses, at ¶¶ [0013]-[0014], identifying an error involves receiving an error flag and comparing the error flag with an address, wherein there is an error if the two are equal.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s error identification to be based on comparison of a flag and address, as disclosed by Shuma, in order to enable operation to continue normally in the presence of failures. See Shuma, ¶ [0008].

Regarding claim 8, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein the first of the processing circuits is configured to output the identifier of the second of the processing circuits to the multiplexer (Lie discloses, at ¶ [1130], connecting to the second PE, when the second PE is not defective, which discloses outputting the identifier to the mux.).

Regarding claim 10, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein the data packet does not include an identifier of the first of the processing circuits to which it is delivered (Lie discloses, at Figures 13A-13B and associated description, e.g., ¶ [0822], wavelets (i.e., packets,) are routed according to color, rather than PE identifier.).

Regarding claim 11, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein some of the sets of wires are associated with a same one of the processing circuits (Lie discloses, at Figure 35, multiple sets of wires associated with a single PE.).

Regarding claim 13, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein the plurality of processing circuits comprises a plurality of groups of the processing circuits, wherein the second of the processing circuits, the defective one of the processing circuits, and the third of the processing circuits each belong to the same group of processing circuits (Lie discloses, at Figure 4 and associated description, e.g., ¶ [0689], columns (groups) of PEs. Lie also discloses, at Figure 34 and associated description, e.g., ¶ [1118], a first, defective, and redundant PE all in the same column.).

Regarding claim 14, Lie, as modified, discloses the elements of claim 13, as discussed above. Lie also discloses:
wherein each group of the plurality of groups of the processing circuits is a column of processing circuits (Lie discloses, at Figure 4 and associated description, e.g., ¶ [0689], columns (groups) of PEs.).

Regarding claim 15, Lie, as modified, discloses the elements of claim 2, as discussed above. Lie also discloses:
wherein the third of the processing circuits is adjacent to the second of the processing circuits in the processing unit (Lie discloses, at Figure 34 and associated description, e.g., ¶ [1118], a first, defective, and redundant PE all in the same column, with the replacement PE adjacent to the defective PE.).

Regarding claim 16, Lie discloses:
a method comprising: transporting data via a plurality of sets of wires of an exchange fabric, each of the sets of wires being operable to transport data output by one of a plurality of processing circuits with which it is associated (Lie discloses, at Figures 4-5 and associated description, e.g., ¶ [0689], an accelerator comprising an array of processing elements (PEs) and associated connections that are, by definition, operable to transmit data output by the processing elements.); 
receive at repair logic for a multiplexer associated with a first of the plurality of processing circuits, a first repair code identifying a defective one of the processing circuits (Lie discloses, at Figures 34-35 and associated description, e.g., ¶¶ [1114] and [1127], a PE is associated with a mux to utilize a redundant PE rather than a defective PE, which discloses repair logic. Lie discloses, at ¶ [1129], identifying a defective PE, which discloses receiving a repair code.);; 
receive at the repair logic, an identifier of a second of the plurality of processing circuits (Lie discloses, at ¶ [0718], receiving configuration information identifying routes, i.e., adjacent PEs.); and 
in response to...[configuration information] cause the multiplexer to connect the first of the processing circuits to one of the sets of wires that is associated with a third of the processing circuits that is different to the second of the processing circuits, such that a data packet output by the third of the processing circuits is received at the first of the processing circuits (Lie discloses, at ¶ [1130], in response to a second PE being defective, connecting a first PE instead to a redundant third PE.).
Lie does not explicitly disclose that the aforementioned mux is controlled based on a comparison of the first repair code and the identifier of the second of the processing circuits. 
However, in the same field of endeavor (e.g., failure repair) Shuma discloses:
comparing an error flag and an address (Shuma discloses, at ¶¶ [0013]-[0014], identifying an error involves receiving an error flag and comparing the error flag with an address.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s error identification to be based on comparison of a flag and address, as disclosed by Shuma, in order to enable operation to continue normally in the presence of failures. See Shuma, ¶ [0008].

Regarding claim 19, Lie, as modified, discloses the elements of claim 16, as discussed above. Lie also discloses:
...causing the multiplexer to connect the first of the processing circuits to the one of the sets of wires that is associated with the third of the processing circuits  (Lie discloses, at ¶ [1130], in response to a second PE being defective, connecting a first PE instead to a redundant third PE.).
Lie does not explicitly disclose in response to determining that the identifier of the second of the processing circuits matches the repair code. 
However, in the same field of endeavor (e.g., failure repair) Shuma discloses:
comparing an error flag and an address (Shuma discloses, at ¶¶ [0013]-[0014], identifying an error involves receiving an error flag and comparing the error flag with an address.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s error identification to be based on comparison of a flag and address, as disclosed by Shuma, in order to enable operation to continue normally in the presence of failures. See Shuma, ¶ [0008].

Regarding claim 20, Lie, as modified, discloses the elements of claim 16, as discussed above. Lie also discloses:
... causing the multiplexer to connect the first of the processing circuits to the one of the sets of wires that is associated with the third of the processing circuits (Lie discloses, at ¶ [1130], in response to a second PE being defective, connecting a first PE instead to a redundant third PE.).
Lie does not explicitly disclose , in response to determining that the identifier of the second of the processing circuits is greater than or equal to the first repair code. 
However, in the same field of endeavor (e.g., failure repair) Shuma discloses:
comparing an error flag and an address (Shuma discloses, at ¶¶ [0013]-[0014], identifying an error involves receiving an error flag and comparing the error flag with an address, wherein there is an error if the two are equal.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s error identification to be based on comparison of a flag and address, as disclosed by Shuma, in order to enable operation to continue normally in the presence of failures. See Shuma, ¶ [0008].

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Shuma in view of US Patent No. 6,505,337 by Wittig et al. (hereinafter referred to as “Wittig”). 
Regarding claim 3, Lie, as modified, discloses the elements of claim 2, as discussed above Lie does not explicitly disclose wherein the multiplexer comprises a plurality of multiplexer slices, each of the multiplexer slices being associated with a different group of the plurality of processing circuits.
However, in the same field of endeavor (e.g., multiplexers) Wittig discloses:
implementing wide multiplexers with multiple smaller multiplexers (Wittig discloses, at col. 6, lines 9-33, implementing a 16:1 mux with a plurality of smaller multiplexers, which discloses a plurality of multiplexer slices, where each smaller mux is associated with respective inputs.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s multiplexer to include multiple multiplexers, as disclosed by Wittig, in order to improve efficiency. See  Wittig, col. 5, lines 33-36.

Regarding claim 17, Lie, as modified, discloses the elements of claim 16, as discussed above. Lie does not explicitly disclose wherein the multiplexer comprises a plurality of multiplexer slices, each of the multiplexer slices being associated with a group of the plurality of processing circuits.
However, in the same field of endeavor (e.g., multiplexers) Wittig discloses:
implementing wide multiplexers with multiple smaller multiplexers (Wittig discloses, at col. 6, lines 9-33, implementing a 16:1 mux with a plurality of smaller multiplexers, which discloses a plurality of multiplexer slices, where each smaller mux is associated with respective inputs.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lie’s multiplexer to include multiple multiplexers, as disclosed by Wittig, in order to improve efficiency. See  Wittig, col. 5, lines 33-36.

Allowable Subject Matter
Claims 4, 7, 9, 12, 18, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 7486110 by Bhatti discloses smaller muxes make a bigger mux.
US 7783690 by Leenstra discloses smaller muxes make a bigger mux.
US 20150052386 by Ahmad discloses muxing a redundant column of RAM in place of a non-functional column.
US 20160363626 by How discloses a redundancy decoder coupled to muxes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183